Title: To George Washington from Daniel Carroll, 28 November 1781
From: Carroll, Daniel
To: Washington, George


                  
                     Sir,
                     Philadelphia Novr 28th 1781
                  
                  I am instructed by the Committee, appointed to consider the establishment of the army, and to confer thereon with your Excellency, the Secretary of War, and the Superintendant of Finance, to request your aid on this Subject, at 11 oClock on Saturday morning in the Committee room of Congress.
                  It is impossible to specify all the particulars of this enquiry; I shall therefore suggest to your Excellency the most obvious points in it only.
                  1st  What number of infantry, cavalry, & artillery will be equall to offensive operations?
                  2d  What number of commission’d, and staff officers are there above the Complement of 25,000 rank & file?
                  3d  How many commissiond, and staff officers will be necessary for 10,000 rank & file?
                  4th  What will be the amount of their pay, subsistence, and emoluments &ca?
                  5th  Of what number does the present army consist?
                  6th  What is the number of men in the different lines?
                  7th  Cou’d a reduction of the Officers be made with propriety?
                  8th  Upon what revenue can the United States count with a reasonable prospect of success?
                  9th  Is it proper, that Congress shou’d engage any bounty?10th  By what day shou’d the men be requir’d to be in the Field?
                  11th  If a reduction of officers shou’d be ordered, by what time cou’d it be accomplished, & upon what principles?
                  12th  What wou’d be the amount of the 1/2 pay of the officers for 10,000 Rank & file?
                  The preceeding points, tho’ not in the whole relative to Yyr Excellencys functions, are not withstanding submitted to yr consideration, that you may have a general view of the matter on which the Committee propose to confer.  I have the honor to be with great esteem Yr Excellencys Most obt & hble Serv
                  
                     Danl Carroll, Chm of the Comtee
                     
                  
               